Citation Nr: 1241886	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-35 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision, by the Wichita, Kansas, Regional Office (RO).  

In his August 2010 Substantive Appeal (VA Form 9), the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge at the RO.  However, in a statement dated later in August 2010, the Veteran indicated that he no longer wanted a hearing.  Therefore, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  By a rating action in August 2002, the RO denied the Veteran's claim of entitlement to service connection for a right knee disorder; the Veteran did not appeal.  

2.  The evidence received since August 2002 does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied service connection for a right knee disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

2.  Evidence received since the August 2002 rating decision with respect to the right knee disorder claim is not new and material.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a claim to reopen, the notice must include reference to the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in September 2009 and December 2009 from the RO to the Veteran, which were issued prior to the RO decision in February 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also explained the criteria for new and material evidence and set forth the basis of the prior final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a fair disposition of the right knee issue decided herein.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran is adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided findings relative to the claim.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to the claim decided herein.  Therefore, no useful purpose would be served in remanding the question addressed by the Board's decision for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Analysis

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran served on active duty from February 1968 to March 1971.  The service treatment reports (STRs) reflect that the Veteran was seen in May 1968 for complaints of left knee pain; he stated that he was climbing a pole when he fell and injured his left knee.  The impression was left knee pain.  In October 1968, the Veteran was diagnosed with internal derangement of the left knee.  In November 1968, the Veteran was placed on temporary limited profile for a severe sprain in the left knee.  The STRs are completely silent with respect to any complaints or findings of a right knee disorder.  

On the occasion of an initial VA examination in June 1978, the Veteran was diagnosed with residual meniscectomy, left knee, with laxity of the knee joint.  

By a rating action in June 1978, the RO granted service connection for residual, meniscectomy, left knee, with laxity of the knee joint; a 10 percent rating was assigned, effective April 25, 1978.  Subsequently, in April 1980, the RO increased the rating for the left knee from 10 percent to 20 percent, effective November 15, 1979.  

VA progress notes dated from November 1985 to December 2000 show that the Veteran received ongoing clinical evaluation and treatment for his left knee disorder.  These records do not reflect any complaints of or treatment for a right knee disorder.   

The Veteran's initial claim for service connection for a right knee disorder (VA Form 21-4138) was received in July 2001.  The Veteran was afforded a VA examination in July 2001.  The Veteran reported injuring his left knee during service.  The Veteran also reported that he has sustained numerous falls due to the left knee giving out; he noted that one incident involved a fall from a house with injury sustained to the right knee, which required an operative procedure.  No clinical findings or diagnosis was reported pertaining to the right knee.  

Submitted in support of the claim were VA progress notes dated from July 2001 to July 2002.  In May 2002, the Veteran was seen for complaints of pain in both knees and feet.  The pertinent diagnosis was degenerative joint disease of the knees with intermittent pain.  The Veteran was seen for a follow-up evaluation in July 2002; at that time, he stated that he had been suffering from bilateral knee pain.  X-ray study of the knees showed severe osteoarthritis.  The impression was bilateral knee pain.  

By a rating action in August 2002, the RO denied service connection for degenerative joint disease of the right knee.  This decision was based on a finding that VA records first showed right knee pain in May 2002, years following his discharge from service in 1971.  Therefore, it was concluded that the right knee condition neither occurred in nor was caused by military service.  The Veteran did not appeal that determination within one year of the notification thereof, and it became final.  

In a report of contact, dated in August 2009, the Veteran sought to reopen his claim of entitlement to service connection for a right knee disorder, claimed as secondary to his service-connected left knee disorder.   Submitted in support of the claim were VA progress notes dated from May 2009 through July 2009 showing treatment for a right knee disorder.  During a clinical visit in May 2009, the Veteran stated that he suffered an injury to both knees while he was in the service in Vietnam; he has been having bilateral knee pain since then.  The Veteran indicated that he had had multiple falls due to his knee giving out.  The assessment was bilateral knee pain.  The Veteran had a physical therapy session in June 2009.  At that time, he reported a history of chronic right knee pain related to a fall off of a telephone pole while in military service.  He also reported having right knee surgery in 1969 with some meniscus removed.  The diagnosis was right knee pain.  

Received in September 2009 were VA progress notes dated from May 2000 to August 2009.  These records show that the Veteran received clinical attention and treatment for a right knee disorder, diagnosed as osteoarthritis.  

The Veteran was afforded a VA examination in January 2010.  At that time, the Veteran stated that he fell a distance of approximately 50 feet from a telephone pole in 1969 and injured his left knee; he experienced swelling and a great deal of pain.  He subsequently underwent arthroscopy with medial meniscectomy.  It was noted that the right knee became an issue 3 months ago when his left knee gave out and he fell, twisting his right knee after catching his foot on a post pole.  The Veteran was sent to an orthopedist and told that he had osteoarthritis and set him up for knee replacement of both knees.  X-ray study of the knees revealed marked degenerative changes of the knees bilaterally with no acute bony abnormality identified.  The pertinent diagnosis was marked degenerative joint disease, right knee.  The examiner stated that the currently diagnosed right knee tricompartmental osteoarthritis was not caused by or a result of or aggravated by the service-connected left knee disability.  The examiner stated that the right knee tricompartmental osteoarthritis was not due to military service but rather nearly 40 years of accumulated occupational and recreational wear and tear as well as advancing age.  The examiner further explained that the radiograph finding of degenerative changes in the upper and lower extremities was classic for occupational and recreational wear and tear as well as advancing age process and possibly some familial component.  

Received in February 2010 were VA progress notes dated from August 2009 to January 2010, which show that the Veteran received ongoing treatment from osteoarthritis in both knees.  

As noted above, the record shows that the Veteran's claim of service connection for a right knee disorder was previously denied by the RO in its August 2002 rating decision.  The decision was based on a finding that there was no evidence of record showing that the right knee disorder either occurred in or was caused by military service.  In essence, at the time of the prior decision, there was evidence of post-service disability, but no evidence of a link to military service.  That determination was not appealed and is now final.  Since that determination, the Veteran has sought to reopen the claim.  

Because the Veteran did not appeal the August 2002 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The pertinent evidence of record at the time of the August 2002 rating decision included the Veteran's DD Form 214, his STRs, the July 2001 VA examination report, post-service VA treatment reports dated from May 2000 to July 2002, and written statements from the Veteran and/or his representative.  

The pertinent evidence associated with the claims folder since the August 2002 rating decision consists of VA treatment reports dated from May 2009 through January 2010, the January 2010 VA medical examination report, additional post-service treatment records, and additional written statements from the Veteran and/or his representative.  

After careful review of the evidence received since the August 2002 rating decision, the Board finds that it does not meet the requirements for new and material evidence and is, therefore, insufficient to reopen the claim.  As will be explained below, none of the evidence tends to show that a nexus relationship between the Veteran's current right knee disorder and his service-connected left knee disability or his active military service exists.  

In this regard, the Board notes that the evidence associated with the claims folder since the August 2002 rating decision is new, because it was not before VA at the time of the decision.  However, none of this evidence is material, because it does not relate to a previously unestablished fact necessary to substantiate the claim.  

Upon review, the Board notes that the Veteran's treatment records contain findings of a right knee disorder and treatment related thereto, however, there is no competent medical opinion therein that links the right knee disorder to the Veteran's service-connected left knee disability or otherwise to his active military service.  

Also, the January 2010 VA medical examination report reveals a diagnosis of marked degenerative joint disease of the right knee, but the examiner concluded that the Veteran's right knee disorder was not caused by or a result of or aggravated by his service-connected left knee condition.  The examiner stated that the right knee tricompartmental osteoarthritis was not due to military service but rather nearly 40 years of accumulated occupational and recreational wear and tear as well as advancing age.  Thus, the only medical nexus opinion associated with the claims folder since the August 2002 rating decision does not suggest a link between the Veteran's claimed right knee disorder and his service-connected left knee disability.  

With regard to the Veteran's own statements relating his right knee disorder to his left knee disability, the Board notes that he, as a layperson, does not have the requisite medical training or expertise to render a competent medical opinion linking his claimed disorder to his service-connected left knee disability.  Thus, the Veteran's lay statements are not sufficient to establish the nexus relationship required to reopen the claim.  

Thus, in summary, much of the evidence associated with the claims folder since the August 2002 denial may be considered new because it was not before VA at the time of that decision.  However, as discussed above, none of the evidence associated with the claims folder since August 2002 is material because it does not relate to a previously unestablished fact necessary to substantiate the Veteran's claim.  None of the evidence competently links the Veteran's right knee disorder to a service-connected disability, as contended by the Veteran, or to his military service.  Consequently, the evidence is not sufficient to reopen the previously denied claim.  

Accordingly, because the Board has determined that new and material evidence has not been presented, the Veteran's claim of entitlement to service connection for a right knee disorder may not be reopened.  


ORDER

The application to reopen a claim of service connection for a right knee disorder is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


